Let the jury give a special verdict. [They did so, and afterwards he delivered his opinion.] If the charge is such that the devisee may sustain a loss by paying it, supposing him to have a life estate only, he shall in such case take a fee. Especially in a case like this, where, intending an estate for life to the mother, he expressly limits a life estate, which shows he knew how to limit for life when he intended it.
NOTE. — By the act of 1784 (1 Rev. Stat., ch. 122, sec. 10), passed subsequent to the date of the above will, all devises are to be construed to be in fee simple, unless otherwise plainly expressed. *Page 156